DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-27 are under examination. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-27 are directed to method of identifying somatic mutations. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require the aligning sequences to a reference human genome, comparing sequence reads to a constitutional genome to identify a filtered set of loci, where the sequence reads are a above a cutoff value, identifying a loci with a potential somatic mutation, and identifying if the filtered set of loci as having somatic mutations.  However, such steps of aligning, comparing and filtering based off cutoff values and size thresholds are mental steps.  Mental steps are a judicial exception. Dependent claims 2-25 recite additional mental steps. Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to effect a particular treatment, an element that implements the 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of obtaining information or a computer program product. The steps of obtaining information are well-understood, routine, and conventional data gathering step. A computer program product is a well understood, routine, and conventional device for automating mental steps. Reciting such well-understood, routine, and conventional data gathering steps and devices do not transform a judicial exception into patent eligible subject matter.  In addition, the recitation of the specific types of data or the sources of data to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying the types of data for a data gathering step. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.


3.	Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
The instant claim is drawn to a computer product comprising a computer readable medium.  However, a computer readable medium may be drawn to carrier waves, which are non-statutory per se.  Thus, the instant claims are drawn to non-statutory subject matter. 

	
	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561.  The examiner can normally be reached on M-F, 7am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERRY LIN/             Primary Examiner, Art Unit 1631